AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

 

Sheet 1
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For a Petty Offense)
MOORE, MICHAEL D EDCR19-00154-KK
Case No. CC15 7774054
USM No.

Manuel J. Barba, Retained

 

Defendant’s Attorney

THE DEFENDANT: MOORE, MICHAEL D

THE DEFENDANT pleaded aw guilty C nolo contendere to count(s) One

 

QO THE DEFENDANT was found guilty on count(s)

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
43 CFR 8341-1(d) DUI .08% or Higher 2/4/18 One
CVC 23152(a)(b)

The defendant is sentenced as provided in pages 2 through 7 of this judgment.
O THE DEFENDANT was found not guilty on count(s)

 

O Count(s) UO is OO are dismissed on the motion of the United States.

residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered

It is ordered that the defendant must notify the United States attorney for this district within 30 days of a change of name.
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 4311 May 10, 2019

nDY

 

  

Date of Imposition of Judgment
Defendant’s Year of Birth: 1980 |

 

City and State of Defendant’s Residence:

Signature of Judge
APPLE VALLEY, CA

 

 

Name and Title of Judge

ue Gl ay [I

Date
AO 2451 XRev. 11/16) | Judgment in a Criminal Case for.a Petty Offense
: Sheet 2 — Imprisonment

‘DEFENDANT: | MOORE, MICHAEL D
CASENUMBER: CC15 7774054 EDCR19-00154-KK

IMPRISONMENT

Judgment — Page 2 of 7

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :

Ten (10) days to be served either consecutively or on weekends by 7/31/19. Defendant to report to the
United States Marshal Service located at 3470 Twelfth St., Room G-122, Riverside, CA 92501 by 12:00 p.m.
5/17/19 to begin serving sentence.

(1 The court makes the following recommendations to the Bureau of Prisons:

[] The defendant is remanded to the custody of the United States Marshal.

C) The defendant shall surrender to the United States Marshal for this district:
O at O am. O p.m. on
C) as notified by the United States Marshal.

 

[) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

QO before 2 p.m. on

 

Os as notified by the United States Marshal.
4 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
T have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES. MARSHAL
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
sath Sheet 3 — Criminal Monetary Penalties

“DEFENDANT: | MOORE, MICHAEL D

CASE NUMBER: CC15 7774054 EDCR19-00154-KK
CRIMINAL MONETARY PENALTIES

Judgment— Page = os 3siCiF

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $75.00 $ 1000.00 $ $ 0.00
The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
O The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa ment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. ¢ 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

   
 

fP tal L

  

R

       
 

_Eviority or Percentage

 

TOTALS $ 0.00 $ 0.00

 

[J Restitution amount ordered pursuant to plea agreement $

(1 The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
1 the interest requirement is waived for fine O restitution.

Othe interest requirement forthe 1 fine O restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
~ AO 2451 (Rev. 11/16) | Judgment in a Criminal Case for a Petty Offense
= Sheet:4 — Schedule of Payments

 

 

Judgment — Page 4 of 7
DEFENDANT: MOORE, MICHAEL D ET
CASE NUMBER: CC15 7774054 EDCR19-00154-KK
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A Lump sum payment of $ due immediately, balance due

not later than , or
 inaccordance with C1 C, OF D, OF E,or OF below); or

Payment to begin immediately (may be combined with OC, OD,or £& F below); or
C 1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D C Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E OC Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Ww Special instructions regarding the payment of criminal monetary penalties:

Total criminal monetary penalties in the amount of $1025.00 are due as directed by USPO payable to:
United States District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

O Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Ol The. defendant shall pay the cost of prosecution.
1 The defendant shall pay the following court cost(s): 0.00

([ The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: a assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.
“AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
i Sheet 5 — Probation

DEFENDANT: MOORE, MICHAEL D

CASE NUMBER: (CC15 7774054 EDCR19-00154-KK
PROBATION

You are hereby sentenced to probation for a term of:

Four (4) year term of formal probation.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

WN

Judgment—Page

placement on probation and at least two periodic. drug tests thereafter, as determined by the court.
Ol The above drug testing condition is suspended, based on the court's determination that you pose a low risk

of future substance abuse. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5. You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et

5

of 7

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of

seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the

location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
O You must participate in an approved program for domestic violence. (check if applicable)
7. C) You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

a

(check if applicable)
‘You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

See

restitution, fines, or special assessments.

If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the

attached page.
*AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
* Sheet 5B — Probation Supervision

 

Judgment — Page 6. of 7

 

DEFENDANT:
CASE NUMBER:
SPECIAL CONDITIONS OF SUPERVISION

Defendant shall be placed on formal probation for a period of four years. The Court will consider early termination
of probation, pursuant to 18 U.S.C. § 3564(c), after two years upon motion by Defendant or counsel.

The terms and conditions of probation are as follows:

1) Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10.

2) Defendant shall participate in an outpatient alcohol and/or substance abuse counseling and/or treatment program
that includes urinalysis, saliva, and/or sweat patch testing, as directed by the U. S. Probation Office. Defendant
shall abstain from using illicit drugs and abusing alcohol and prescription medications during the period of
supervision.

3) Defendant shall submit to one drug test within 15 days of commencing supervision and at least 2 periodic drug
tests thereafter, not to exceed 8 tests per month, as directed by the U. S. Probation Office.

4) Defendant shall pay all or part of the costs of treating his/her drug and/or alcohol dependency to the aftercare
contractor during the period of supervision based on his/her ability to pay and shall provide proof of payment, as
directed by the U. S. Probation Office.

5) Defendant shall submit to a blood alcohol test upon request by any peace officer.
6) Defendant shall not drive a motor vehicle with any measurable amount of alcohol in his system.
7) Defendant shall not operate a motor vehicle without a valid driver’s license.

8) Defendant shall pay a total monetary sanction of $1,025 ($1000 fine, $25 mandatory special assessment, as
directed by the U. S. Probation Office.

9) Defendant, having been convicted of a violation of California Vehicle Code section 23103, as specified in
section 23103.5, section 23152, or section 23153, is hereby advised that being under the influence of alcohol or
drugs, or both, impairs your ability to safely operate a motor vehicle. Therefore, it is extremely dangerous to
human life to drive while under the influence of alcohol or drugs, or both. If you continue to drive while under the
influence of alcohol or drugs, or both, and, as a result of that driving, someone is killed, you can be charged with
murder. Cal. Veh. Code § 23593(a).

10) Defendant must report his conviction for the instant offense to the California Department of Motor Vehicles
within 10 days of sentencing.
AO 245] (Rev. 11/16) Judgment in a Criminal Case fora Petty Offense
Sheet 5B — Probation Supervision

Judgment — Page 7 of 7

 

DEFENDANT:
CASE NUMBER:
SPECIAL CONDITIONS OF SUPERVISION CONTINUED

11) Defendant as a Special Condition of probation shall complete a MADD program within thirty (30) days of
today, and pay for the cost of the program as approved and directed by the Probation Officer. Further, Mr. Moore
shall submit to the Court a statement following completion of the MADD program detailing (1) a summary of the
program, and (2) what he learned from the program within forty-five (45) days of today.

12) Defendant shall serve a Ten (10) day term of imprisonment to be served either consecutively or on weekends by
7/31/19. Defendant to report to the United States Marshal Service located at 3470 Twelfth St., Room G-122,
Riverside, CA 92501 by 12 noon on 5/17/19 to begin serving sentence.

13) Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 12 noon on 5/17/19.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of
the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.
